Exhibit 10.2

PREFERRED PROVIDER AGREEMENT dated as of October 16, 2006 entered into between
Hughes Network Systems, LLC (“HNS”) and Mobile Satellite Ventures LP (“MSV LP”).

RECITALS

WHEREAS, HNS is in the business of providing certain services and equipment to
satellite communications and telecommunications businesses; and

WHEREAS, MSV LP expects to utilize such services in connection with its
development and deployment of a next generation integrated satellite network
with an ancillary terrestrial component.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of ten
dollars paid by each party to the others, and certain agreements among the
parent companies of HNS on the one hand and MSV LP, on the other, and other good
and valuable consideration, mutually given and received, the parties agree as
follows:

SECTION 1

1.1. Effective as of the date set forth above, MSV LP hereby grant preferred
provider status to HNS for any i) services relating to systems engineering,
development and manufacturing of the satellite radio access network (RAN), ii)
provision of backhaul data service for providing connectivity to the terrestrial
RAN, iii) development and manufacture of chipsets implementing the satellite and
terrestrial air interface to be used in the MSV LP terminals and iv) the
development and manufacture of fixed customer premise equipment which may be
required by MSV LP (the “Subject Services”), to the extent Hughes offers
commercially competitive terms and conditions for the Subject Services as set
forth in Section 2 of this Preferred Provider Agreement.

1.2. For greater certainty, the Subject Services do not include any telemetry,
tracking and control services or any satellite procurement services, including
without limitation, construction monitoring services.

SECTION 2

2.1 From and after Closing, MSV LP will offer Hughes the opportunity to submit
proposals for the Subject Services as such Subject Services are to be procured.
In the case of each such opportunity, MSV LP will grant the contract for such
Subject Services to Hughes to the extent the terms and conditions offered by
Hughes are, taken as a whole, not materially less favorable to MSV LP as those
that could be obtained from another qualified entity or person.

 

2.3 The obligations of MSV LP hereunder shall terminate on the date of the five
(5) year anniversary of this Agreement.

2.4 This Agreement shall be governed by and construed in accordance with the
laws of, the State of New York, without regard to its principles of conflicts of
law that would give effect to



--------------------------------------------------------------------------------

the application of the law of another jurisdiction. Each of the parties hereto
hereby irrevocably and unconditionally consents to submit to the non-exclusive
jurisdiction of the courts of the State of New York and of the United States of
America, in each case having jurisdiction over the County of New York, for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby (and agrees not to commence any litigation
relating thereto except in such courts unless such courts shall have declined to
exercise jurisdiction), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Agreement shall be effective service of process for any litigation
brought against it in any such court. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of New York or the United States of America,
in each case having jurisdiction over the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient or improper forum.

2.5 To facilitate execution, this Preferred Provider Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Preferred Provider
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

2.6 This Agreement shall bind and inure to the benefit of the parties and their
respective successors and permitted assigns, except that no party may assign its
rights and obligations under this Agreement to any person without the prior
written consent of the other parties.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AS OF THE DATE AND YEAR FIRST-ABOVE WRITTEN

 

HUGHES NETWORK SYSTEMS, LLC     MOBILE SATELLITE VENTURES LP, by its General
Partner, MOBILE SATELLITE VENTURES GP INC. By:   /s/ Dean Manson     By:   /s/
Randy Segal Name:   Dean Manson     Name:   Randy Segal Title:   Vice President
and General     Title:   Senior Vice President and General   Counsel      
Counsel

 

2